     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 1 of 24 Page ID #:1
                                 RELATED DDJ
                                                                                  MAR 29 2021

                                                                                        RS
1    Zinaida Doljenko and Gennady Dolzhenko
     P. O. Box 10344
2    Burbank, CA 91510
3    Attorney for Plaintiffs: Plaintiffs in pro per
4
                                  UNITED STATES DISTRICT COURT
5
                                CENTRAL DISTRICT OF CALIFORNIA
6
     ZINAIDA DOLJENKO and GENNADY                     ) Case No.: 2:21-CV-02818-DSF-GJS
7    DOLZHENKO,                                       )
               Plaintiffs                             ) COMPLAINT FOR DAMAGES FOR:
8                                                     )
             vs.                                      )    1. Civil Rights Violations of 42 USC
9                                                     )       Sect. 1983 (4th, 5th and 14th
      CITY OF LOS ANGELES, CALIFORNIA;                )       Amendments) – False Arrest,
10                                                    )       Excessive Force, Unlawful Search,
     CHIEF MICHEL MOORE, SERGEANT                     )       Theft of Plaintiffs' Personal Property,
11                                                    )       Illegal Lockout)
     MEJIA, SERGEANT MATT ETHRIDGE,                   )    2. Violation of 42 USC Sect. 1983
12                                                    )       (Monell Claim)
     POLICE OFFICER HERRERA, POLICE                   )    3. False Arrest pursuant to State law
13                                                    )    4. Illegal Lockout pursuant to State law
     OFFICER GEORGESON and DOES 1-10,                 )    5. Intentional Infliction of Emotional
14                                                    )       Distress
                     Defendants                       )
                                                           6. Negligent Infliction of Emotional
15                                                    )
                                                      )       Distress
16                                                    )
                                                      )
17                                                    )
                                                      )
18                                                    )

19

20

21

22

23

24
     Plaintiffs ZINAIDA DOLJENKO and GENNADY DOLZHENKO (collectively, Plaintiffs),
25

26
      allege as follows:
     ____________________________________________________________________________________
                                               1

                                            Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 2 of 24 Page ID #:2



1
           I. JURISDICTION AND VENUE
2
     1.         Plaintiffs sue for violation of civil rights pursuant to 42 U.S.C. Sect. 1983. This Court has
3
               subject matter jurisdiction over the claims raised herein pursuant to California Constitution
4
               Article VI, section 10, which grants this Court "original jurisdiction in all causes except those
5
               given by statute to other trial courts" and pursuant to the Supremacy Clause of Article VI of
6
               the U.S. Constitution.
7     2.        Venue is proper under 28 U.S.C. Sect. 1391(b) because the underlying acts and injuries
8              upon which the present action is based occurred in the Central District. This Court has

9              jurisdiction in the matter because jurisdiction is founded on 28 U.S.C. Sections 1331 and

10             1343, and 42 U.S.C. Sect. 1983. Injunctive relief is authorized pursuant to 28 U.S.C.

11             Sections 2201 and 2202.

12    3.         Plaintiffs also sue for state law claims subject to the California Tort Claims Act, California

                 Government Code Sect. 810 et seq.
13
      4.         Written claims C20-01566 and C20-01565 were filed with the CITY OF LOS ANGELES,
14
                 CALIFORNIA within six months of the accrual of such claims. The City of Los Angeles
15
                 never responded to these claims.
16
      5.        At all relevant times hereto, Defendants were acting under the color of
17
                state and local law. Defendants are sued in their individual and official
18
                capacities.
19         6      Defendants either are entities within this judicial district within California or individuals residing

20               in the State of California.

           7. Venue is proper for this Court since the acts and omissions giving rise to Plaintiffs' claims
21
                 occurred in the County of Los Angeles.
22
                                               II. PARTIES
23
           8. Plaintiffs Zinaida Doljenko and Gennady Dolzhenko are, and at all times relevant
24
                to the facts herein were, individuals residing in the County of Los Angeles,
25
                California and Plaintiffs reside in the Central District of California.
26
     ____________________________________________________________________________________
                                               2

                                                  Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 3 of 24 Page ID #:3



1
        9. Plaintiffs are informed and believe and based thereon allege that Defendant CITY OF
2
            LOS ANGELES, CALIFORNIA is, and at all times relevant to the facts herein was, a
3
            municipal corporation in the State of California.
4
        10. Plaintiffs are informed and believe and based thereon allege that Defendant CHIEF MICHEL
5           MOORE is, and at all times relevant to the facts herein was, individual residing in the State of

6           California and the Chief of the City of Los Angeles Police Department.

           Defendant Chief Michel Moore is sued herein in his official and individual capacity because as
7
            Police Chief Michel Moore was and is responsible for maintaining, creating, and ratifying
8           unconstitutional practices and policies which caused Plaintiffs’ injuries; and because his inaction,

9           his failure to change policies, and failure to implement correct police procedures, policies, and
            adequate training of Los Angeles Police officers has manifested a reckless and callous
10
            indifference to civil rights violations, and which caused the constitutional injuries suffered by
11          Plaintiffs. Defendant Chief Michel Moore is also sued in his individual capacity because he set in

12          motion a series of acts by LAPD officers by his failure to implement proper training and tactics for
            Police officers in dealing with and interacting with residents of the CITY OF LOS ANGELES. Said
13
            failures by Defendant Chief Michel Moore caused the constitutional injuries suffered by Plaintiffs.
14          Individual liability is sought against Defendant Chief Michel Moore because he enforced the

15          official policy, practice, and custom of the defendant CITY OF LOS ANGELES of condoning,
            approving, and ratifying constitutional violations, false arrests, and fabrication of charges against
16
            the residents of the City of Los Angeles.
17      11. Plaintiffs are informed and believe and based thereon allege that Defendants Sergeant Matt

18          Ethridge (#37384) and Sergeant Mejia (#34655) are, and at all times relevant to the facts herein

            were, individuals residing in the State of California and Sergeants in the City of Los Angeles
19
            Police Department (North Hollywood Division).
20
        12. Plaintiffs are informed and believe and based thereon allege that Defendants police officers
21
            Herrera (#33151) and Georgeson (#42757) are, and at all times relevant to the facts herein
22          were, individuals residing in the State of California and police officers in the City of Los Angeles

23          Police Department.

        13. At all times relevant hereto, defendants sergeant Mejia, sergeant Matt Ethridge, police officers
24
           Herrera and Georgeson and DOES 1 through 10, were residents of the CITY OF LOS ANGELES,
25         and at all times mentioned herein were acting under color of law, to wit, under the color of the

26         statutes, ordinances, regulations, policies, customs, and usages of defendant CITY OF LOS
     ____________________________________________________________________________________
                                                          3

                                             Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 4 of 24 Page ID #:4



1          ANGELES and the City of Los Angeles Police Department, and under the Constitution of the
           United States of America. Said defendants were acting within their capacity as employees,
2
           agents, representatives, and servants of the defendant CITY OF LOS ANGELES.
3
        14. Defendants sgt. Mejia, sgt. Ethridge, police officers Herrera and Georgeson, and DOES 1 through
4         10, as duly sworn peace officers, were specifically authorized by defendant CITY OF LOS
           ANGELES to perform the duties and responsibilities of sworn officers of the CITY OF LOS
5
           ANGELES, and all acts complained of herein were performed by said defendants within the
6
           course and scope of their duties as police officers for defendant CITY OF LOS ANGELES.
7          Defendant Michel Moore was and is a policy maker for defendant CITY OF LOS ANGELES and
           its Police Department. Defendants sgt. Mejia, sgt. Ethridge, police officers Herrera and
8
         Georgeson, and DOES 1 through 10 were members of the North Hollywood Division during the acts
9
         complained of herein.
10      15. Plaintiffs are ignorant of the true names and capacities of defendants sued herein as DOES 1
          through 10, and therefore sue these defendants by such fictitious names. Plaintiffs will amend this
11
          complaint to allege said defendants’ true names and capacities when ascertained. Plaintiffs are
12
          informed and believe, that each of the fictitiously named defendants are responsible in some
13        manner for the occurrences herein alleged, and that Plaintiffs’ injuries were proximately caused by
          the acts and/or omissions of said fictitiously named defendants.
14
        16. Defendants DOES 1 through 10, were duly appointed police officers, Sergeants, Lieutenants,
15
          Captains, Commanders, executives and/or policymakers of the Los Angeles Police Department, a
16        department and subdivision of defendant CITY OF LOS ANGELES, and at all times mentioned
          herein said defendants were acting in the course and scope of their employment with defendant
17
          CITY OF LOS ANGELES which is liable under the doctrine of respondent superior pursuant to
18
           Section 815.2 of the California Government Code. Claims have been filed against defendant CITY
19         OF LOS ANGELES. Plaintiff will present said claim in this case.
        17. Plaintiffs are informed and believe and based thereon allege that Defendants and each of them,
20
          are, and at all times herein mentioned were, the agents, joint venturers, officers, members,
21
          representatives, servants, consultants or employees of their co-defendants, and in committing the
22
          acts herein alleged, were acting within the scope of such affiliation with the knowledge,
23
          permission, consent or subsequent ratification of their co-defendants.
24

25
               III. FACTS COMMON TO ALL CAUSES OF ACTION
26
     ____________________________________________________________________________________
                                               4

                                            Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 5 of 24 Page ID #:5



1    FALSE ARREST
2
        18. Plaintiff Zinaida Doljenko is a disabled woman. Plaintiff Zinaida Doljenko does not feel her feet.
3
            Zinaida is very unstable on her feet, and she has serious troubles to walk.
4
        19. The Incident Recall (page 1) demonstrates that policemen received a radio call regarding
5
            threatening to assault and to kill at about 18:35 p. m. – 18:45 p. m. At about 18:50 p. m.,
6
            policemen came to the apartment building and contacted scammer S. Kravchenko who made
7
            the FALSE 911 call on 03/27/19 and alleged threatening to assault and to kill.
8
        20. On 03/27/19, at about 21:30 p. m., as the result of conspiracy between Defendants police officers
9
            of the LAPD and scammers and conspirators Svetlana Kravchenko (who made the FALSE 911
10
            call on 03/27/19 alleging threatening to assault and to kill) and her sister Iryna Kravchenko,
11
            Plaintiff Zinaida Doljenko was intentionally and on FALSE grounds arrested by sgt. Mejia
12
            (#34655) and police officers Herrera (#33151) and Georgeson (#42757) from the North
13
            Hollywood Division of the LAPD in about three (3) hours after arrival policemen in the
14
            apartment. There was not any justification for defendants policemen to stay in the
15
            apartment for three (3) hours, committing terror and harassment of Plaintiff Zinaida
16
            Doljenko and not conducting investigations on truthfulness of allegations of threatening
17
            to assault and to kill made by scammer and co-conspirator S. Kravchenko (who made the
18
            FALSE 911 call).
19
        21. Defendants committed unlawful actions in the course and scope of performing their
20          duties as members of the North Hollywood Division.

21
        22. On or about March 27, 2019, Defendants DOES 1 through 10 approved, ratified the false
            arrest of Plaintiff Zinaida Doljenko, Plaintiff Zinaida Doljenko was FALSELY arrested,
22
            FALSELY imprisoned, Defendants initiated a criminal case on FELONY charges against
23          Plaintiff Zinaida Doljenko and forced to go through the criminal case proceedings on

24
            fabricated FELONY charges.
            The Court dismissed the criminal case against Plaintiff Zinaida Doljenko in July 2019.
25

26
     ____________________________________________________________________________________
                                               5

                                             Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 6 of 24 Page ID #:6



1       23. Defendants police officers Herrera, Georgeson and sgt. Mejia filed the FALSE Arrest

2          ReportDR# 19-15-08450. In the Investigation section of the Arrest Report (see page 2, 4th

3          paragr.), it is FALSELY stated the following by Defendants:

4                    “We attempted to mediate a solution … While discussing

5                    the situation in the living room, sgt. Mejia kept asking

6                    Zinaida what will happen when we (police) leave tonight.

7                    Zinaida kept speaking Russian and then would speak English.

8                    With my partner, sgt. Mejia, Svetlana, Iryna and I present,

9                    Zinaida angrily yelled at Svetlana “He will kill you" meaning

10                   Genady will kill her.”

11         The LAPD body worn video of 03/27/19 (that we have) CLEARLY demonstrates that Zinaida

12         answered sgt. Mejia’s question this way, “I will pack my stuff and leave early morning” [02:12:35

13         – 02:12:40].

14         Plaintiff Zinaida Doljenko never made any threats to anyone and particularly “He will kill you.”

15      Defendants policemen never conducted an investigation regarding truthfulness of allegations of
        threatening to assault and to kill made by scammer S. Kravchenko in her FALSE 911 call (as the
16
        Arrest Report DR# 19-15-08450 demonstrates). There was NOT any basis for a mediation. The
17
        LAPD video of 03/27/19 shows that this was NOT a mediation, but it was a collusion and
18      conspiracy committed by despicable defendants policemen (sgt. Mejia, Herrera and Georgeson) and
        scammers Svetlana Kravchenko and I. Kravchenko.
19
           Using the word “to mediate” in the Arrest Report DR# 19-15-08450, policemen intended to cover
20
           up their unlawful actions committed on 03/27/19. The LAPD body worn video of 03/27/19
21
           demonstrates how Defendants policemen Mejia, Herrera and Georgeson), wearing uniforms of
22
           policemen of the LAPD, conducted their so-called “mediation":
23
           (A) Against Plaintiff Zinaida Doljenko's will, Defendant sgt. Mejia despicably brought her to the
24
                living room for provocations where conspirators S. Kravchenko and I. Kravchenko (S.
25
               Kravchenko's sister) and three (3) policemen were standing [01:55:50] by saying, “Come
26
     ____________________________________________________________________________________
                                               6

                                              Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 7 of 24 Page ID #:7



1              here, come here. I want to talk to both of you together” in despite of Plaintiff Zinaida Doljenko

2              told Mejia, “I do not want to talk to you before them (sisters Kravchenkos).”

3          (B) The LAPD video of 03/27/19 demonstrates that policemen intentionally allowed conspirator

4              and scammer S. Kravchenko to commit performance and provocations in front of Plaintiff

5              Zinaida Doljenko, to ask Zinaida the inappropriate questions in Russian and to defame and to

6              insult her and Plaintiff Gennady Dolzhenko (who was NOT in the apartment) in the living

7              room.

8          (C) In the living room, Defendants policemen, committing conspiracy, were constantly

9              threatening Plaintiff Zinaida Doljenko with a jail, and Defendants policemen were

10             illegally FORCING Plaintiff Zinaida Doljenko to leave the apartment while policemen DID

11             NOT have any evidence against Plaintiff Zinaida Doljenko and Plaintiff Gennady Dolzhenko

12             (who was NOT in the apartment. Defendants policemen were asking Plaintiff Zinaida

13             Doljenko questions in front of Kravchenkos, and Defendants policemen were

14             illegally FORCING Zinaida to leave the apartment for which Plaintiffs paid rent. The LAPD

15             video of 03/27/19 demonstrates that conspirator and scammer S. Kravchenko holds

16             Plaintiffs' rent payment + deposit in the amount of $1,100 [00:08:20].

17             Not providing any grounds, Defendants policemen were asking Plaintiff Zinaida Doljenko in

18             front of Kravchenkos in the living room, “Why are you not leaving?” Plaintiff Zinaida

19             Doljenko responded to them, “Why should I leave? I did not do anything” [02:02:20].

20      24. Innocent Plaintiff Zinaida Doljenko, who is a disabled woman, was FALSELY and despicably

21         arrested at the so-called “mediation” without a probable cause in three (3) hours after arrival of

22         Defendants policemen in the apartment. No civilized society will tolerate the imprisonment of the

23         innocent disabled woman. Nobody ever was handcuffed and arrested at the mediation.

24      25. THE ARREST REPORT DR# 19-15-08450 DEMONSTRATES THAT DEFENDANTS

25         POLICEMEN, COMMITTING CONSPIRACY, NEVER CONDUCTED AN INVESTIGATION

26
     ____________________________________________________________________________________
                                               7

                                           Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 8 of 24 Page ID #:8



1          REGARDING TRUTHFULNESS OF ALLEGATIONS OF THREATENING TO ASSAULT AND TO

2          KILL MADE BY SCAMMER S. KRAVCHENKO IN HER FALSE 911 CALL ON 03/27/19. THE

3          ARREST REPORT MUST CONTAIN THE VERIFIED FACTS AND EVIDENCE BASED

4          ON WHICH THE SUSPECT WAS ARRESTED, WHILE THE ARREST REPORT (DR# 19-15-

5          08450) CONTAINS ONLY DELIRIUM AND FALSE ALLEGATIONS (TRUTHFULNESS

6          OF WHICH WAS NEVER INVESTIGATED BY DEFENDANTS POLICEMEN), PROVIDED BY

7          SCAMMER S. KRAVCHENKO IN HER FALSE 911 CALL AND AT THE PRESENCE OF

8          DEFENDANTS POLICEMEN WHEN THEY ARRIVED.

9    26. DEFENDANTS POLICEMEN, COMMITTING CONSPIRACY, NEVER GOT THE “TIME” WHEN THE

10      THREATENING TO ASSAULT AND TO KILL ALLEGEDLY OCCURRED. PLAINTIFFS ZINAIDA

11      DOLJENKO AND GENNADY DOLZHENKO HAVE ALIBI.

12         The Incident Recall (see page 1) demonstrates that policemen received a radio call

13         regarding threatening to assault and to kill at about 18:35 p. m. – 18:45 p. m. At

14         about 18:50 p. m., policemen came to the apartment building and contacted scammer S.

15         Kravchenko who made the FALSE 911 call on 03/27/19 alleging threatening to assault

16         and to kill.

17         In the Combined Crime Report section of the Arrest Report (see page 1 of the Arrest

18         Report), the “TIME" is FALSELY indicated under the Date and Time Crime Occurred:

19                          “03/27/19     21:30"

20         “21:30” is the time of arrest of Plaintiff Zinaida Doljenko on FALSE grounds after

21         unjustified 3-hour stay of policemen in the apartment. Between 18:50 p. m. (time of

22         arrival policemen at the apartment building) and 21:30 p. m. (time of arrest of Zinaida

23         on FALSE grounds), almost three (3) hours passed. Thus, Plaintiff Zinaida Doljenko

24         was arrested on FALSE grounds in almost three (3) hours after arrival of

25         policemen. Neither supervisor (sgt. Mejia (#34655)) nor Herrera (#33151) and

26         Georgeson (#42757) conducted an investigation regarding truthfulness of allegations of
     ____________________________________________________________________________________
                                               8

                                        Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 9 of 24 Page ID #:9



1           threatening to assault and to kill (made by scammer S. Kravchenko in her FALSE 911

2           call and at the presence of policemen when they arrived). Defendants policemen of the

3           LAPD (Mejia, Herrera and Georgeson) were committing conspiracy with scammers Kravchenkos

4           having an intention to arrest innocent Plaintiff Zinaida Doljenko and Plaintiff Gennady Dolzhenko,

5           to kick out Plaintiffs from the apartment, and to steal our personal property including money in the

6           amount of $1,800.

7       27. On 03/27/19, Defendant policeman Herrera asked Plaintiff Zinaida Doljenko, “Did you threaten

8           S. Kravchenko?” Zinaida asked policeman Herrera a simple and reasonable question, “WHEN?”

9           If Defendant policeman Herrera would be an honest policeman, he would get the “TIME” at the

10          very beginning. But neither Herrera nor other policemen got the “TIME” when threatening to

11          assault and to kill, alleged by scammer S. Kravchenko, occurred. It is clear that Defendants

12          policemen committed conspiracy and acted as DISHONEST, DESPICABLE AND

13          IMMORAL individuals. PLAINTIFFS ZINAIDA AND GENNADY HAVE ALIBI. Defendants

14          policemen never conducted any investigation regarding truthfulness of allegations of threatening

15          to assault and to kill, made by scammer S. Kravchenko in her FALSE 911 call and at the

16          presence of policemen when they arrived.

17      28. THE ARREST REPORT ALSO DEMONSTRATES THAT DEFENDANTS POLICEMEN

18          WERE NEVER SEPARATELY QUESTIONING TWO SCAMMERS AND CONSPIRATORS

19          – IMMORAL SISTERS SVETLANA KRAVCHENKO AND IRYNA KRAVCHENKO

20          AND NEVER COMPARED THEIR ANSWERS.

21      29. POLICEMEN INTENTIONALLY DID NOT CHECK THE SECURITY CAMERA THAT IS

22          INSTALLED BY THE ENTRANCE/EXIT OF THE APARTMENT BUILDING.

23      30. In the ARREST section of the Arrest Report (see page 2), it is FALSELY stated that “Zinaida

24          refused to walk on her own.” The LAPD video of 03/27/19 demonstrates that Zinaida repeatedly

25          told that she is a disabled woman, and Zinaida was asking policemen for 3 hours to leave her

26         alone because nobody ever threatened scammer and conspirator S. Kravchenko. In fact,
     ____________________________________________________________________________________
                                                  9

                                            Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 10 of 24 Page ID #:10



1           Zinaida told that she cannot go on her own. The LAPD video of 03/27/19 also shows that

2           Defendants policemen have seen serious conditions of Zinaida's legs, but intentionally

3           and FALSELY wrote “skin rash" in the Arrest Report concealing serious conditions of

4           Plaintiff Zinaida Doljenko's legs and feet and 3-hour terror, harassment and torturing,

5           committed by defendants policemen [02:33:00]. Defendants policemen intentionally DID

6           NOT put in the Arrest Report the fact that Plaintiff Zinaida Doljenko is a disabled

7           woman in despite of she repeatedly told them about this as demonstrated in the LAPD

8           video of 03/27/19 [00:26:25].

9        31. Because of the unlawful actions of despicable and immoral defendants policemen sgt.

10          Mejia, Herrera, Georgeson, sgt. Eubank and detective Godinez, now innocent Plaintiffs

11          Zinaida Doljenko and Gennady Dolzhenko are responsible for the FELONY bond

12          payment in the amount of $5,000 to the bond company. Plaintiff Zinaida had/has a

13          clean background, and Zinaida has never been convicted of any crime. Having a clean

14          background, Zinaida was unable to get out the jail on her promise to come to the court,

15          because the FELONY (F) charge was intentionally and despicably indicated in

16          the FALSE Arrest Report and in the Booking Approval (LAPD) signed and approved by

17          corrupt sgt. Eubank.

18          The TYPE section of the Arrest Report (see page 1), it is intentionally, despicably and

19          maliciously indicated the FELONY (F) charge, and the sections “BAIL" and

20          “TOTAL BAIL" of the Arrest Report demonstrate that FELONY bond in the amount

21          of $50,000 was assigned for the innocent disabled woman. The CHARGE AND

22          CODE section demonstrates 422(A) PC (Criminal Threats). Later the FELONY charge

23          was changed for MISDEMEANOR by the City Attorneys who initiated the criminal case

24          against Zinaida on FALSE grounds. The criminal case against Zinaida was dismissed on

25          07/10/19. The BOOKING APPROVAL (LAPD), signed by corrupt sgt. Eubank (#35344)

26          and detective Godinez (#27207), also demonstrates the FELONY charge 422 PC and
      ____________________________________________________________________________________
                                               10

                                         Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 11 of 24 Page ID #:11



1              the BAIL in the amount of $50,000 that was intentionally, despicably and

2              maliciously assigned for the innocent disabled woman.

3        32. Moreover, in the Booking Approval (LAPD), corrupt sgt. Eubank (#35344) made the O.R.

4              determination and intentionally, despicably and maliciously marked the O.R. reason No. 8

5              that states in the Conditions for Non-Eligibility for Release in the Booking Approval:

6                  “8. There is a reasonable likelihood that

7                       the offense or offenses will continue

8                      resume, or that the safety of persons

9                      or property will be imminently endangered

10                    by release of the person arrested.”

11       33. The false arrest of Plaintiff was a result of the unconstitutional policies, practices and procedures
               in place at the City of Los Angeles Police Department. Said policies, practices and procedures
12
               were sanctioned, authorized and ratified by the Defendants CITY OF LOS ANGELES and Chief
13
               Michel Moore and by supervising and administrative personnel, including but not limited to,
14             Sergeants, Lieutenants, Captains, Commanders, and other supervising staff. The City of Los
               Angeles and Chief Michel Moore ratify and condone illegal acts of LAPD officers. The City of Los
15
               Angeles and the Los Angeles Police Department ratify, condone the filing of false police reports
16
               and arrest reports to “cover up” false arrests, and other misconduct.
17       34. The CITY OF LOS ANGELES ratifies, condones the false arrests, the falsification of evidence,
               the filing of false police reports and arrest reports, perjury, and other misconduct.
18

19       35.   Defendants subjected Plaintiff Zinaida Doljenko to the arrest with excessive
               force in violation of Plaintiff’s civil rights. The LAPD video of 03/27/19
20             demonstrates that Plaintiff Zinaida Doljenko was treated with brutality during
21
               and after the FALSE arrest. The LAPD video demonstrates that defendants
               used excessive force when they handcuffed innocent disabled Plaintiff. The
22             LAPD video demonstrates that defendants policemen, forcing to walk,
               physically pushed disabled handcuffed plaintiff, who has serious troubles to
23
               walk. Defendants grabbed Plaintiffs ill legs with the force causing her severe
24             pain.
         36. The Arrest Report intentionally DOES NOT contain anything what Zinaida told and
25
               explained to police officers for three (3) hours. For instance, on 03/26/19, scammers S.
26
      ____________________________________________________________________________________
                                               11

                                                Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 12 of 24 Page ID #:12



1           Kravchenko and A. Shaferman attacked our room door, broke our door lock by drilling it

2
            and threatened to tear Zinaida's head off, and Zinaida called police on 03/26/19. The
            LAPD video of 03/27/19 demonstrates that S. Kravchenko admitted the forcible entry on
3
            03/26/19 by saying, “We have to open the door” [00:10:44 - 00:10:57].
4        37. Plaintiff Zinaida Dolzhenko was FALSELY arrested, FALSELY imprisoned. Defendants initiated

5           the criminal case against Plaintiff Zinaida Doljenko and forced Plaintiff to go through the criminal
            case proceedings on fabricated FELONY charges. The criminal case against Plaintiff Zinaida
6
            Doljenko was dismissed in July 2019.
7

8     UNLAWFUL SEARCH

9        38. The LAPD video of 03/27/19 shows that Defendant sgt. Mejia threatened Plaintiff Zinaida

10          Doljenko with a jail, and Mejia held his fist in front of Zinaida's face with the intention to hit

11          her and to hurt her when Zinaida refused despicable Mejia to enter Plaintiff's room and to

12          commit search not having any evidence against Plaintiffs.

13       39. The LAPD video of 03/27/19 demonstrates that defendant sgt. Mejia, when he came to the

14          apartment, was never speaking to Plaintiff Zinaida Doljenko regarding the alleged threats, but

15          defendant Mejia told that he believes scammer S. Kravchenko's allegations NOT conducting an

16          investigation regarding truthfulness of allegations of threatening to assault and to kill (made by

17          scammer S. Kravchenko in her FALSE 911 call and at the presence of policemen when they

18          arrived) and NOT having any evidence against Plaintiffs Zinaida Doljenko and Gennady

19          Dolzhenko.

20       40. The LAPD body worn video of 03/27/19 demonstrates that later sgt. Mejia, policemen Herrera

21          and Georgeson exceeded their authority and insolently and illegally committed search in

22          Plaintiff's room with the intention to arrest Gennady not having any evidence against Zinaida and

23          Gennady and not conducting an investigation regarding truthfulness of allegations of

24          threatening to assault and to kill (made by scammer S. Kravchenko in her FALSE 911

25          call) [01:53:40]. Gennady was NOT in the apartment.

26
      ____________________________________________________________________________________
                                               12

                                             Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 13 of 24 Page ID #:13



1        41. The Arrest Report conceals, but the LAPD video of 03/27/19 demonstrates that, NOT having any

2            findings and evidence against Zinaida and Gennady, policemen illegally committed search for

3            Gennady in our room with the intent to arrest him [01:53:40]. Gennady was NOT in the

4            apartment. The LAPD video of 03/27/19 demonstrates that policeman Georgeson told scammer

5            S. Kravchenko, “If brother comes back, do not open the door. Call us” [02:27:45]. Mejia also told

6            scammer S. Kravchenko the same.

7     THEFT OF PLAINTIFFS' PERSONAL PROPERTY

8        42. The Arrest Report conceals, but the LAPD video of 03/27/19 demonstrates that, after the FALSE

9           arrest, Defendants policemen entered Plaintiffs' room and stole Plaintiffs' personal property

            including money in the amount of $1,800 and/or allowed scammer S. Kravchenko to commit the
10
            trespassing by entering Plaintiffs' room and to dig through Plaintiffs' personal property without
11
            Plaintiff Zinaida Doljenko's permission and to commit theft of Plaintiffs' personal property including
12
            money in the amount of $1,800 [02:22:51, 02:23:03]. The LAPD video of 03/27/19 demonstrates
13
            that, 10 minutes before trespassing by scammer S. Kravchenko, Plaintiff Zinaida Doljenko told, “I
14
            do not allow her (scammer S. Kravchenko) to get in” [02:05:19]. The LAPD video of 03/27/19
15          demonstrates that defendant sgt. Mejia told, “She (S. Kravchenko) is putting in the bag for you.

16          Thank you” [02:22:26] after Plaintiff Zinaida Doljenko repeatedly told defendants policemen that

17          scammer S. Kravchenko is stealing Plaintiffs' stuff.

18
      ILLEGAL LOCKOUT
19
         43. The LAPD body worn video of 03/27/19 demonstrates that Defendants policemen told
20
             scammer and co-conspirator S. Kravchenko (who DID NOT have any court's order) to
21
             immediately change the locks on the entry door after the arrest on FALSE grounds
22
             [02:27:36, 02:37:57], while Plaintiff Gennady Dolzhenko was NOT in the apartment and
23           Defendants policemen DID NOT have any evidence against Plaintiffs as demonstrated in the

24           Arrest Report DR# 19-15-08450. Plaintiffs were illegally kicked out from the apartment where they

25           lived by defendants.   Thus, depriving Plaintiffs of their constitutional rights (including
26
      ____________________________________________________________________________________
                                               13

                                             Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 14 of 24 Page ID #:14



1            Due Process of law), defendants Mejia, Herrera and Georgeson evicted Plaintiffs
2            without a court's order and without complying with Due Process of law.
3
         44. Plaintiffs were subjected to living in the street without any means for living. The period of
4
             time, for which Plaintiffs made the rent payment, was NOT expired on 03/27/19 as demonstrated
5
             by the Rent Receipt signed by S. Kravchenko. Thus, conspirator and scammer S. Kravchenko
6            also stole Plaintiff's rent payment + deposit. The LAPD video of 03/27/19 demonstrates that

7            co-conspirator and scammer S. Kravchenko also holds Plaintiffs' rent payment + deposit in the

8            amount of $1,100 [00:08:20].

9        45. The actions taken by Defendants sgt. Mejia, police officers Herrera and Georgeson and DOES 1-
10           10 were under color of state law and deprived Plaintiffs of their constitutional rights including, but

11           not limited to, the rights to Due Procrss and equal protection under the 14th Amendment of the

12           United States Constitution. Thus, Plaintiffs were deprived of their civil rights in violation of 42 U.S.C.

             Sect. 1983.
13

14       46. Plaintiffs have been damaged by the actions of such defendants, including, but not limited to, loss

15           of housing and personal property, and experiencing extreme emotional distress. The actions by

             Defendants in depriving Plaintiffs of such rights were intentional and malicious and deserving the
16
             imposition of exemplary damages against such Defendants.
17

18       47. Defendant City of Los Angeles, California is liable under 42 USC Sect. 1983 for the actions of its
             police officers because such actions were in conformance with the custom, policy and practice of
19
             the Police Department.
20

21       48. On 03/29/19, Plaintiff Zinaida Doljenko came back to the apartment where Plaintiffs lived. The locks
             were changed on 03/27/19, and Plaintiff was unable to get to Plaintiffs' room. The LAPD video of
22
             03/27/19 demonstrates that scammer S. Kravchenko holds Plaintiffs' payment in the amount of
23
             $1,100, and the period of time for which Plaintiffs paid was not expired on 03/27/19. On 03/29/19,
24
             Plaintiff Zinaida Doljenko called police, and she told police officers that she wants to get in. Police
25
             officers called scammer S. Kravchenko and she deceived them by saying that she has a Temporary
26
      ____________________________________________________________________________________
                                               14

                                               Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 15 of 24 Page ID #:15



1            Restraining Order against me. Failing to check the truthfulness of this allegation, police officers

2            left. In fact, committing FRAUD UPON THE COURT, someone whose name is Alexander

3            Shaferman, not Kravchenko) obtained a Temporary Restraining Order against me only on

             04/02/19. On 04/10/19, the Court issued the First Amended Temporary Restraining Order allowing
4
             Plaintiff Zinaida Doljenko to get inside of the apartment where Plaintiffs lived. On 04/12/19, Plaintiff
5
             Zinaida Doljenko appeared at the address 6039 Whitsett Ave., North Hollywood, CA and called
6
             police for enforcement of the Court's Order of 04/10/19. Defendant dishonest sgt. Ethridge, who
7
             came on 04/12/19, also had a collusion with scammer S. Kravchenko. As a sergeant of the LAPD,
8
             Ethridge acted disgracefully speaking with Kravchenko when she was standing on her balcony,
9
             and defendant Ethridge's head was at the level of Kravchenko's waist when he was speaking to
10
             Kravchenko. It looked so humiliating for a sergeant of the LAPD to speak to someone like this.
11           Ethridge never requested Kravchenko to open the entry door of the apartment for him. Defendant

12           Ethridge demonstrated absolute unprofessionalism and dishonesty for the law enforcement officer.

13           Defendant Ethridge was speaking to scammer S. Kravchenko by her balcony for about one hour.

14           After that Kravchenko left from the balcony, and defendant Ethridge came up to Plaintiff Zinaida

15           Doljenko and tild that Kravchenko “tricked them and left". Dishonest defendant Ethridge also told

16           Plaintiff Zinaida Doljenko that he cannot help her Dishonest Ethridge was covering up Kravchenko's

             unlawful actions ( making false 911 call on 03/27/19, illegal lockout, theft of Plaintiffs' rent payment
17

18           Plaintiffs' personal property including money in the amount of $1,800). It is clear that defendant

             Ethridge had a collusion with scammer Kravchenko, played her games and allowed her to leave.
19

20           On 04/15/19, scammer Kravchenko filed a Request for Civil Harassment Restraining Orders again

             against Plaintiff Zinaida Doljenko in despite of her 911 call unsupported allegations were made
21

22           mostly against Gennady Dolzhenko. The Court never granted Kravchenko any Temporary

23           Restraining Orders and Kravchenko's case was dismissed. Shaferman's case was also dismissed.


24           On 04/12/19, unintelligent and dishonest defendant Ethridge insulted the judge, who issued the

25           First Amended Order of 04/10/19, by stating that he (Ethridge) can cancel the judge's foolish order.

26          On 04/12/19, dishonest Ethridge disallowed Plaintiff Gennady Dolzhenko to enter the apartment
      ____________________________________________________________________________________
                                                     15

                                              Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 16 of 24 Page ID #:16



1            threatening him with an arrest in despite of Plaintiff Gennady Dolzhenko never committed any

2            crime.

3                                         FIRST CAUSE OF ACTION

4                   VIOLATION OF PLAINTIFFS’ CONSTITUTIONAL RIGHTS GUARANTEED BY
                         THE FOURTH, FIFTH AND FOURTEENTH AMENDMENTS OF THE
5
                                    CONSTITUTION OF THE UNITED STATES
6
             (FALSE ARREST, EXCESSIVE FORCE, UNLAWFUL SEARCH, THEFT OF PLAINTIFF'S
7                            PERSONAL PROPERTY AND ILLEGAL LOCKOUT).
                                          [AS TO ALL DEFENDANTS]
8
         49. Plaintiffs repeat and re-allege each and every allegation above as though fully set forth
9
             herein.
10       50. This action is brought pursuant to 42 U.S.C, §1983, and the Fourth and Fourteenth

11
             Amendments of the United States Constitution.

12       51. Defendants had no legal cause to arrest Plaintiff Zinaida Doljenko.
         52. Defendants subjected Plaintiff Zinaida Doljenko to the arrest with excessive
13
             force in violation of Plaintiff’s civil rights.
14
         53. As the Arrest Report DR# 19-15-08450 demonstrates, Defendants never
15            investigated this matter thoroughly and properly.
16       54. On or before March 27, 2019, Plaintiff Zinaida Doljenko possessed the right, guaranteed
             by the Fourth and Fourteenth Amendments of the United States Constitution, to be free
17
             from unreasonable seizures and false arrests by police officers acting under the color of
18           law.
19       55. On March 27, 2019, Defendants sgt. Mejia, policemen Herrera and Georgeson and
             Does 1-10 without any justification, detained and falsely arrested Plaintiff Zinaida
20
             Doljenko, who is a disabled woman. The said Defendants did not have any legal
21           justification to detain or arrest Plaintiff Zinaida Doljenko. The Defendants sgt. Mejia,

22           policemen Herrera and Georgeson did not have any probable cause to arrest Plaintiff
             Zinaida Doljenko and instead the said Defendants fabricated a “pretext” to arrest
23
             Plaintiff. The said Defendants also wrote FALSE Arrest Report to “cover up” the false
24           arrest of Plaintiff Zinaida Doljenko. On or about March 27, 2019, Defendants DOES 1 through 10

25           approved, ratified the false arrest of Plaintiff Zinaida Doljenko.

26       56. Defendants’ conduct deprived the plaintiff of her Fourth Amendment right to be free from arrest unsupported
      ____________________________________________________________________________________
                                               16

                                                Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 17 of 24 Page ID #:17



1                                     In so acting, Defendants abused their power and
            by warrant or probable cause.

2
            authority as officers of the LAPD under the color of state and/or local law.
         57. Upon information and belief, Defendants had a policy and/or custom of
3
             arresting and detaining individuals despite the lack of probable cause. Thus,
4           as a result of the above described policies and customs, PlaintiffZinaida
5           Doljenko was arrested despite the fact that she had not violated any law or

6
            committed any crime.
         58. Defendants sgt. Mejia, policemen Herrera and Georgeson, without just and legal cause,
7
            violated Plaintiff Zinaida Doljenko’s rights under the laws and Constitution of the United
8           States, in particular the Fourth Amendment of the United States Constitution. Plaintiff
            Zinaida Doljenko, who is a disabled woman, was falsely arrested and falsely imprisoned.
9
            Defendants initiated the criminal case against Plaintiff and forced Plaintiff to go through
10
            the criminal case proceedings on fabricated FELONY charges. The Court dismissed the
11          criminal case against Plaintiff Zinaida Doljenko in July 2019.
                                       SECOND CAUSE OF ACTION
12
                        MONELL MUNICIPAL LIABILITY FOR VIOLATION OF PLAINTIFFS’
13
                                        CONSTITUTIONAL RIGHTS
14                               [AS TO THE CITY OF LOS ANGELES]
         59. Plaintiffs repeat and re-allege each and every of the foregoing allegations above as
15
            though fully
16
            set forth herein.
17       60. Defendant CITY OF LOS ANGELES manifests a deliberate indifference to the violation
            of constitutional rights of the residents of the City of Los Angeles, including Plaintiff
18
            herein. This deliberate indifference is manifested by the failure to change, correct,
19
            revoke, or rescind policies, procedures, and customs, in light of prior knowledge by said
20          Defendant CITY OF LOS ANGELES, and its policymakers, of indistinguishably similar
            incidents to residents of Los Angeles.
21
         61. It is the policy, practice, and custom of the defendant CITY OF LOS ANGELES of ignoring
22          violations of Civil Rights, and to condone cases where the residents are victims of false arrests

23          and/or other police misconduct.
         62. The foregoing acts and systemic deficiencies, policies and customs of said defendant CITY OF
24
            LOS ANGELES caused defendants sgt. Mejia, policemen Herrera and Georgrson to ignore the
25          Federal Constitution and laws governing proper police tactics and to believe that false arrests,

26
      ____________________________________________________________________________________
                                               17

                                              Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 18 of 24 Page ID #:18



1            fabrication of probable cause, writing of false police reports and arrest reports, perjury and other
             misconduct is entirely within the discretion of the officer, and that false arrests, fabrication of
2
             probable cause, and perjury would not be honestly and properly investigated, all with the
3
             foreseeable result that said defendant officers would fabricate evidence, fabricate probable
4            cause, falsely arrest residents, commit perjury and other misconduct, thereby violating the civil
             rights of the of the residents of the City of Los Angeles, and of Plaintiffs herein.
5
         63. As a result of the aforementioned acts, systematic deficiencies, policies, procedures, customs
6
             and practices of defendant CITY OF LOS ANGELES and its Police Department, defendants
7            sgt. Mejia, policemen Herrera and Georgeson falsely arrested Plaintiff Zinaida Doljenko on
             March 27, 2019 in violation of the Fourth Amendment.
8
         64. As a direct and proximate result of the aforementioned policies, procedures, customs and
9
             practices of defendant CITY OF LOS ANGELES, Plaintiff Zinaida Doljenko was falsely arrested,
10           falsely imprisoned. Defendants initiated a criminal case against Plaintiff and forced to go through
             court proceedings on fabricated FELONY charges, thereby suffering permanent injuries.
11
         65. The Defendants, the CITY OF LOS ANGELES and Police Chief Michel Moore have policies,
12
             procedures, customs and practices which violate the Constitutional rights of residents and which
13           manifest a deliberate indifference to the civil rights of the residents of Los Angeles by:
             (a) Failing to discipline police officers who engage in practices and illegal acts such as false
14
             detentions, false arrests, fabrication of evidence;
15
             (b) Failing to adequately train LAPD officers and Commanders in the proper supervision,
16           command and control of police officers, and failing to train in proper police procedures within the
             Fourth Amendment of the United States Constitution;
17
             (c) Failing to adequately train LAPD officers and Commanders in proper police tactics to prevent
18
             false arrests, fabrication of probable cause of those residents falsely arrested;
19           (d) Failing to adequately train LAPD officers and Commanders in proper police practices and
             procedures arrests;
20
             (e) Failing to adequately train LAPD officers and Commanders in proper police tactics to avoid
21
             using excessive force;
22           (f) Failing to adequately train LAPD officers and Commanders in the proper police tactics and
             procedures in avoiding the use of force against persons who are compliant or have complied with
23
             police officers;
24
             (g) Failing to properly supervise police officers of the City of Los Angeles so that unlawful conduct
25           by the police officers would not be permissible and would be prevented;

26
      ____________________________________________________________________________________
                                               18

                                               Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 19 of 24 Page ID #:19



1            (h) Failing to train police officers to prevent false arrests and falsification of charges against
             persons who have not committed any crime or public offense; and,
2
             (i) Failing to train to prevent LAPD officers to prevent officers from committing perjury and
3
             engaging in other misconduct;
4            (k) Failing to supervise the North Hollywood Division to prevent illegal arrests, fabrication of
             evidence, perjury, and other misconduct within the North Hollywood Division.
5

6
             The customs, policies, and practices of the Defendant CITY OF LOS ANGELES caused the
7            constitutional injuries to Plaintiffs herein. In addition, the actions by Defendants in depriving
             Plaintiffs of such rights were intentional and malicious and deserving of the imposition of
8
             exemplary damages against such Defendants.
9
         66. Defendant CITY OF LOS ANGELES, CALIFORNIA is liable under 42 U.S.C. Sect. 1983 for the
10           actions of its police officers because such actions were in conformance with the custom, policy of

11           practice of the Police Department. Therefore Defendant CITY OF LOS ANGELES, CALIFORNIA

12           is liable for the actual damages sustained by Plaintiffs (excluding punitive damages).

13
                             THIRD CAUSE OF ACTION
14
                 FALSE ARREST PURSUANT TO STATE LAW
15
                             (AS TO ALL DEFENDANTS)
16
         67. Plaintiffs repeat and re-allege each and every of the foregoing allegations above as though fully
17       set forth herein.

18
      68. The seizure, arrest, and imprisonment of Plaintiff Zinaida Doljenko was unlawful
19    in that Defendants had no probable cause to arrest, and/or imprison Plaintiff.
      69. By reason of Defendants’ acts and/or omissions, Defendants, acting in gross and
20
      wanton disregard of Plaintiff’s rights, deprived Plaintiff of her liberty when they
21    subjected Plaintiff to an unlawful, illegal, and excessive arrest, in violation of state
      law.
22
      70. By reason of the foregoing, Plaintiff suffered physical and psychological injuries,
23    mental anguish, economic damages, damage to reputation, shame, humiliation, and
      indignity. All of said injuries may be permanent.
24

25
                                FOURTH CAUSE OF ACTION
26
      ____________________________________________________________________________________
                                               19

                                               Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 20 of 24 Page ID #:20



1                            ILLEGAL LOCKOUT PURSUANT TO STATE LAW

2                                   (AS TO ALL DEFENDANTS)

        71 Plaintiffs repeat and re-allege each and every of the foregoing allegations above as though fully
3
         set forth herein.
4
                72. The LAPD body worn video of 03/27/19 demonstrates that Defendants policemen told
5
              scammer and co-conspirator S. Kravchenko (who DID NOT have any court's order) to

6             immediately change the locks on the entry door after the arrest on FALSE grounds

7            [02:27:36, 02:37:57], while Plaintiff Gennady Dolzhenko was NOT in the apartment and

8            Defendants policemen DID NOT have any evidence against Plaintiffs as demonstrated in the

9            Arrest Report DR# 19-15-08450. Plaintiffs were illegally kicked out from the apartment where they

10
             lived by defendants.   Thus, depriving Plaintiffs of their constitutional rights (including

11           Due Process of law), defendants Mejia, Herrera and Georgeson evicted Plaintiffs

12           without a court's order and without complying with Due Process of law.

13       73 Plaintiffs were subjected to living in the street without any means for living. The period of

14           time, for which Plaintiffs made the rent payment, was NOT expired on 03/27/19 as demonstrated

15           by the Rent Receipt signed by S. Kravchenko. Thus, conspirator and scammer S. Kravchenko

16           also stole Plaintiffs’ rent payment + deposit. The LAPD video of 03/27/19 demonstrates that

             co-conspirator and scammer S. Kravchenko also holds Plaintiffs' rent payment in the amount of
17
             $1,100 [00:08:20].
18

19       74 Plaintiffs have been damaged by the actions of such defendants, including, but not limited to, loss

             of housing and personal property, and experiencing extreme emotional distress. The actions by
20
             Defendants in depriving Plaintiffs of such rights were intentional and malicious and deserving the
21
             imposition of exemplary damages against such Defendants.
22
         75 In April 2019, having the First Amended Temporary Restraining Order of 04/10/19,
23
             allowing Plaintiff Zinaida Doljenko to enter the apartment where Plaintiffs lived, police
24           officers and sergeants of the LAPD refused to help Plaintiff to enter the apartment for
25           which Plaintiffs paid rent.

26       76 By reason of Defendants’ acts and/or omissions, Defendants, acting in gross
      ____________________________________________________________________________________
                                               20

                                             Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 21 of 24 Page ID #:21



1         and wanton disregard of Plaintiffs’ rights, deprived Plaintiffs of their home when
2
          they subjected Plaintiffs to an unlawful lockout in violation of state law.
         77. By reason of the foregoing, Plaintiffs suffered mental anguish, economic
3
      damages, damage to reputation, shame, humiliation, and indignity. All of said
4     injuries may be permanent.

5
                              FIFTH CAUSE OF ACTION
6
                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
7
                                  (AS TO ALL DEFENDANTS)
8
         78. Plaintiffs repeat and re-allege each and every of the foregoing allegations above as though fully
9
              set forth herein.
10
         79 The conduct of Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge, police officers
11            Herrera and Georgeson, and DOES 1-10 was outrageous and intended to cause Plaintiffs

12             emotional distress or with reckless disregard of the probability that Plaintiffs would suffer emotional

13            distress.

14       80 Plaintiffs have suffered emotional distress.

         81 The conduct of defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge, police officers
15
              Herrera and Georgeson, and DOES 1-10 was a substantial factor in causing Plaintiffs' severe
16
              emotional distress.
17

18

19                                    SIXTH CAUSE OF ACTION

20                           NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

21                                     (AS TO ALL DEFENDANTS)
22    82. Plaintiffs repeat and re-allege each and every of the foregoing allegations above as though fully
         set forth herein.
23
      83 The conduct of Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge, police officers Herrera
24
         and Georgeson, CITY OF LOS ANGELES, CALIFORNIA, and DOES 1-10 was negligent.
25    84 Plaintiffs have suffered emotional distress.

26
      ____________________________________________________________________________________
                                               21

                                                Complaint for Damages
      Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 22 of 24 Page ID #:22



 1     85.       The conduct of Defendants was a substantial factor in causing Plaintiffs' severe emotional distress.

272    86. Defendant CITY OF LOS ANGELES, CALIFORNIA is liable for the actions of its employees.

 3
              WHEREFORE, Plaintiffs pray for judgement with respect to each cause of action against the
 4
         Defendants, jointly and severally, identified in such cause of action, as follows:
 5

 6                                      FIRST CAUSE OF ACTION

 7           (1) For compensatory damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge,

 8               police officers Herrera and Georgeson, CITY OF LOS ANGELES, CALIFORNIA and DOES 1-10

 9                in an amount exceeding $125,000 to be proven at trial;

10           (2) For punitive damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge,

                 police officers Herrera and Georgeson, CITY OF LOS ANGELES,
11
                              CALIFORNIA and DOES 1-10 in an amount to be determined at trial.
12
                                            SECOND CAUSE OF ACTION
13
             (1) For compensatory damages against Defendants CHIEF MICHEL MOORE,
14
                 and CITY OF LOS ANGELES, CALIFORNIA in an amount exceeding $125,000 to be proven at
15
                 trial.
16
                                             THIRD CAUSE OF ACTION
17

18           (1) For compensatory damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge,

                 police officers Herrera and Georgeson, CITY OF LOS ANGELES, CALIFORNIA and DOES 1-10
19
                  in an amount exceeding $125,000 to be proven at trial;
20
             (2) For punitive damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge,
21
                 police officers Herrera and Georgeson, CITY OF LOS ANGELES,
22
                              CALIFORNIA and DOES 1-10 in an amount to be determined at trial.
23

24
                                               FOURTH CAUSE OF ACTION
25
             (1) For compensatory damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge,
26
       ____________________________________________________________________________________
                                                22

                                                 Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 23 of 24 Page ID #:23



1                police officers Herrera and Georgeson, CITY OF LOS ANGELES, CALIFORNIA and DOES 1-10

2                 in an amount exceeding $125,000 to be proven at trial;

            (2) For punitive damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge,
3
                police officers Herrera and Georgeson, CITY OF LOS ANGELES,
4
                                 CALIFORNIA and DOES 1-10 in an amount to be determined at trial.
5
                                            FIFTH CAUSE OF ACTION
6
       1     For compensatory general, special damages, and economic damages against Chief Michel Moore,
7
             sgt. Mejia, sgt. Matt Ethridge, police officers Herrera and Georgeson, CITY OF LOS ANGELES,
8
             CALIFORNIA and DOES 1-10 in an amount exceeding $125,000 to be proven at trial;
9
             (2) For punitive damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge,
10
                police officers Herrera and Georgeson, CITY OF LOS ANGELES, CALIFORNIA and DOES 1-10
11
                in an amount to be determined at trial.
12
                                         SIXTH CAUSE OF ACTION
13
             (3) For compensatory general, special damages, and economic damages against Defendants
14
                Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge, police officers Herrera and Georgeson, and CITY
15              OF LOS ANGELES, CALIFORNIA and DOES 1-10 in an amount exceeding $125,000 to be proven

16              at trial;

17           (4) For punitive damages against Defendants Chief Michel Moore, sgt. Mejia, sgt. Matt Ethridge, police

18              officers Herrera and Georgeson, CITY OF LOS ANGELES, CALIFORNIA and DOES 1-10 in an

                amount to be determined at trial.
19
                                       ON ALL CAUSES OF ACTION
20
                 (1)   For costs and expenses incurred on this action including those
21
                       fees permitted by 42 U.S.C. §1988; and
22
                 (2) Prejudgment interest according to proof;
23               (3) For such other and further relief in law and equity that the Court deems just and
24                     proper.
25         Dated: March 26, 2021
26
      ____________________________________________________________________________________
                                               23

                                                  Complaint for Damages
     Case 2:21-cv-02818-DSF-GJS Document 1 Filed 03/29/21 Page 24 of 24 Page ID #:24



1                                            Gennady Dolzhenko, Plaintiff
2

3                                            Zinaida Doljenko, Plaintiff
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ____________________________________________________________________________________
                                               24

                                     Complaint for Damages
